      Case 16-09415    Doc 27    Filed 02/26/19 Entered 02/26/19 13:03:31       Desc Main
                                   Document     Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                    )      Case No:      16-09415
          Rosemary Blake                   )
                  Debtor                   )      Chapter:      Chapter 13
                                           )
                                           )      Judge:         Timothy A. Barnes

                                    NOTICE OF MOTION

To:        Rosemary Blake, 118 Birch St. #B7, Park Forest, IL, 60466

           Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL, 60604

           Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

           SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on March 21, 2019 at 9:30 a.m. I shall appear before the
Honorable Judge Timothy A. Barnes at 219 S. Dearborn, Courtroom 744, Chicago IL 60604
and then and there present the attached MOTION TO MODIFY CONFIRMED PLAN, a
copy of which is attached hereto.


                                                 /s/ Dale Riley
                                          By:___________________________
                                                   Dale Riley

                                 CERTIFICATE OF SERVICE

I, Dale Riley, hereby certify that I served a copy of this Notice along with the aforementioned
document upon the above parties, by causing the same to be mailed in a properly addressed
envelope, postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois, on 2/26/2019.


                                                 /s/Dale Riley
                                          By:___________________________
                                               Dale Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
           Case 16-09415       Doc 27    Filed 02/26/19 Entered 02/26/19 13:03:31                      Desc Main
                                           Document     Page 2 of 5
AFNI                                Merchants Credit Guide                    Radiology Imaging Consultants
Bankruptcy Department               Attn: Bankruptcy Dept.                    Bankruptcy Department
PO Box 3097                         223 W Jackson Blvd Ste 4                  PO Box 1886
Bloomington IL 61702                Chicago IL 60606                          Harvey IL 60426

American Financial CRE              MiraMed Revenue Group                     Regional Recovery SERV
Attn: Bankruptcy Dept.              Bankruptcy Department                     Attn: Bankruptcy Dept.
10333 N Meridian St Ste             Dept. 77304, PO Box 77000                 5252 S Homan Ave
Indianapolis IN 46290               Detroit MI 48277                          Hammond IN 46320

Blue Cross Blue Sheild              Nissan-Infiniti LT                        Specialty Physicians
Attn: Mia Jacob                     Attn: Bankruptcy Dept.
300 East Randolph                   2901 Kinwest Pkwy                         38132 Eagle Way
Chicago IL 60601                    Irving TX 75063                           Chicago IL 60678

Capital ONE BANK USA N              Northwest Collectors                      St. Elizabeth's Hospital
Attn: Bankruptcy Dept.              Attn: Bankruptcy Dept.                    Attn: Bankruptcy Department
15000 Capital One Dr                3601 Algonquin Rd Ste 23                  1431 N. Claremont Ave.
Richmond VA 23238                   Rolling Meadows IL 60008                  Chicago IL 60622

Commonwealth Financial              Overland Bond & Investment                St. James Health Center
Attn: Bankruptcy Dept.              Bankruptcy Department                     Bankruptcy Department
245 Main St                         4701 W. Fullerton Ave.                    37653 Eagle Way
Dickson City PA 18519               Chicago IL 60639                          Chicago IL 60678

EOS CCA                             Pendrick Capital partners II LLC          Clerk, First Mun Div
Bankruptcy Department                                                         Bankruptcy Dept.
PO Box 806                          Po Box 1022                               50 W. Washington St., Rm. 1001
Norwell MA 02061                    Wixom MI 48393                            Chicago IL 60602

Equifax                             Personal Finance CO                       Ronald J Hennings
Attn: Bankruptcy Dept.              Attn: Bankruptcy Dept.                    Bankruptcy DepartmentPO Box
PO Box 740241                       17507 South Kedzie                        4106
Atlanta GA 30374                    Hazel Crest IL 60429                      Saint Charles IL 60174

Experian                            Phoenix Financial SERV                    State Collection Servi
Attn: Bankruptcy Dept.              Attn: Bankruptcy Dept.                    Attn: Bankruptcy Dept.
PO Box 2002                         8902 Otis Ave Ste 103A                    2509 S Stoughton Rd
Allen TX 75013                      Indianapolis IN 46216                     Madison WI 53716

Franciscan Alliance                 Phoenix Financial Services                Syncb/CARE CREDIT
Bankruptcy Dept                                                               Attn: Bankruptcy Dept.
28044 Network Place                 Po Box 361450                             950 Forrer Blvd
Chicago IL 60673                    Indianapolis IN 46236                     Kettering OH 45420

Ingalls Memorial Hospital           Primary Healthcare Assoc.                 Syncb/JCP
Bankruptcy Dept                     Attn: Bankruptcy Department               Attn: Bankruptcy Dept.
10024 Skokie Blvd                   4647 W. Lincoln Hwy.                      Po Box 965007
Skokie IL 60077                     Matteson IL 60443                         Orlando FL 32896

MBB                                 Professional clinical laboratories, LLC   Transunion
Attn: Bankruptcy Dept.                                                        Attn: Bankruptcy Dept.
1460 Renaissance Dr                 555 W. Court St., STE 300                 PO Box 1000
Park Ridge IL 60068                 Kankakee IL 60901                         Chester PA 19022

Medical Recovery Specialists        Pulmonary and Sleep Associates Inc.       United Revenue CORP
Bankruptcy Department                                                         Attn: Bankruptcy Dept.
2250 E. Devon Ave., Ste. 352        PO Box 688                                204 Billings St Ste 120
Des Plaines IL 60018                Mokena IL 60448                           Arlington TX 76010
          Case 16-09415          Doc 27   Filed 02/26/19 Entered 02/26/19 13:03:31   Desc Main
                                            Document     Page 3 of 5
Village OF PARK Forest-Finance
C/O EOS CCA
Po Box 981025
Boston MA 02298
    Case 16-09415       Doc 27    Filed 02/26/19 Entered 02/26/19 13:03:31       Desc Main
                                    Document     Page 4 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                     )      Case No:      16-09415
          Rosemary Blake                    )
                  Debtor                    )      Chapter:      Chapter 13
                                            )
                                            )      Judge:         Timothy A. Barnes

                         MOTION TO MODIFY CONFIRMED PLAN

NOW COMES the Debtor, Ms. Rosemary Blake (the “Debtor”), by and through her attorneys,

Geraci Law L.L.C., to present her MOTION TO MODIFY CONFIRMED PLAN, and states

as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtor filed her Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 03/18/2016.

   3.     The Debtor’s plan was confirmed by the Court on 05/12/2016, including a provision

          requiring the Debtor to turn her federal tax refunds over to the Trustee as additional

          payments into the plan.

   4.     The Trustee has since adopted a policy of permitting Debtors to keep $1,200 of each

          year’s tax refund to help with household expenses.

   5.     For the reasons stated above, it is necessary for the successful completion of the

          Debtor’s plan to permit the Debtor to keep $1,200 of each year’s tax refund

          beginning with her 2018 refund.
    Case 16-09415      Doc 27
                       Filed 02/26/19 Entered 02/26/19 13:03:31 Desc Main
                         Document     Page 5 of 5
   WHEREFORE THE DEBTOR, Ms. Rosemary Blake, respectfully requests this Honorable

   Court enter an order:

   1.   Permitting the Debtor to keep $1,200 of each year’s tax refund beginning with her

        2018 refund,

   2.   Any other relief the court deems proper.



                                         By:____/s/ Dale Riley__
                                            Dale Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
